Case 7:20-cv-00259-JPJ-PMS Document 6 Filed 07/02/20 Page 1 of 2 Pageid#: 39


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 ALVIN L. JONES, SR.,                              Civil Action No. 7:20-cv-00259
      Plaintiff,
                                                   OPINION
 v.
                                                   By: James P. Jones
 ROANOKE CITY SHERIFF’S OFFICE,                    United States District Judge
     Defendant(s),



       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered May 4, 2020, the court directed plaintiff to submit within 20 days from the date

of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s trust

fund account statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. On May 26, 2020, plaintiff submitted inmate account

information but only for the months of March and April 2020. A second order was entered on

May 28, 2020, giving plaintiff one last opportunity to provide the required financial information.

On June 11, 2020, plaintiff submitted a form but not the complete or required information.

Plaintiff was advised that a failure to comply would result in dismissal of this action without

prejudice.

       More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.
Case 7:20-cv-00259-JPJ-PMS Document 6 Filed 07/02/20 Page 2 of 2 Pageid#: 40


        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 2nd
                    _____ day of July, 2020.



                                                   /s/James P. Jones
                                          __________________________________
                                                United States District Judge
